 

Exhibit 10.13

NOW INC.

LONG-TERM INCENTIVE PLAN

Performance Award Agreement

 

Grantee:

_____________

Date of Grant:

_____________

“Target Level” Shares that may be earned:

TSR Based Award:

Working Capital Based Award:

EBITDA Based Award

 

1.Notice of Grant.  NOW Inc. (the “Company”) is pleased to notify you that you
have been granted a Performance Award (“Award”) equal to the above aggregate
number of shares of Common Stock of the Company pursuant to the NOW Inc.
Long-Term Incentive Plan (the “Plan”), subject to the terms and conditions of
the Plan and this Agreement.

2.Performance Period and Performance Criteria.  The Award’s performance period
(“Performance Period”) and criteria (“Performance Criteria”) are set forth in
Exhibit A to this Agreement.  The Performance Criteria have been established by
the Committee, which shall determine and certify whether such criteria have been
satisfied.

3.Payment.  

(a)Subject to the provisions of this Agreement and the Plan, following the end
of the Performance Period, you shall be entitled to receive a payment of a
number of shares of Common Stock of the Company based on the level of
achievement of the Performance Criteria set forth on Exhibit A hereto during the
Performance Period, as determined and certified by the Committee in writing,
such number of shares not to exceed the maximum level of shares set forth on
Exhibit A.  The payment of such number of shares shall be made not earlier than
January 1, 2018 and not later than March 15, 2018 or such other time as complies
with Code Section 409A.  If it is subsequently determined by the Committee, in
its sole discretion, that the terms and conditions of this Agreement and/or the
Plan are not compliant with Code Section 409A, or any Treasury regulations or
Internal Revenue Service guidance promulgated thereunder, this Agreement and/or
the Plan may be amended accordingly.

 

 

 

 

--------------------------------------------------------------------------------

 

(b)Distributions on a share of Common Stock (including dividends) underlying the
Award shall accrue and be held by the Company without interest until the Award
with respect to which the distribution was made becomes vested or is forfeited
and then paid to you or forfeited, as the case may be.

(c)In the event of your Involuntary Termination (as defined below), the
Performance Criteria for the full Performance Period shall be deemed satisfied
at the target level.  The Committee shall certify that such Performance Criteria
have been satisfied at such level and provide for the payment of the target
level of shares of Common Stock at or prior to your Involuntary Termination.  As
used in this paragraph, "Involuntary Termination" means your termination from
employment with the Company on or within twelve months following a Change of
Control (as defined in the Plan) that is either (i) initiated by the Company for
reasons other than (a) your gross negligence or willful misconduct in the
performance of your duties with the Company or (b) your final conviction of a
felony or a misdemeanor involving moral turpitude, or (ii) initiated by you
after (a) a reduction by the Company of your authority, duties or
responsibilities immediately prior to the Change of Control (excluding for this
purpose (A) an insubstantial reduction of such authorities, duties or
responsibilities or an insubstantial reduction of your offices, titles and
reporting requirements, or (B) an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by you), (b) a reduction of your base salary or
total compensation as in effect immediately prior to the Change of Control
(total compensation means for this purpose: base salary, participation in an
annual bonus plan, and participation in a long-term incentive plan), or (c) your
transfer, without your express written consent, to a location which is outside
the general metropolitan area in which your principal place of business
immediately prior to the Change of Control may be located or the Company's
requiring you to travel on Company business to a substantially greater extent
than required immediately prior to the Change of Control.

(d)Upon termination of your employment for any reason other than as provided in
subparagraph (c) above, the Award shall be automatically cancelled and forfeited
without payment.  

4.Status of Shares of Common Stock.  You agree that any shares of Common Stock
distributed to you pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws.  You also agree that (a) any certificates
representing such shares may bear such legend or legends as the Committee in its
sole discretion deems appropriate in order to assure compliance with applicable
securities laws and (b) the Company may refuse to register the transfer of such
shares on the stock transfer records of the Company, and may give related
instructions to its transfer agent, if any, to stop registration of such
transfer, if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law.  In the
Company’s sole discretion, any shares of Common Stock distributed to you
pursuant to this Agreement may be evidenced by an electronic book entry account
in your name created by the Company’s transfer agent.  You shall not have any
voting rights with respect to any share of Common Stock underlying the Award
until such share is distributed to you in accordance with the terms of this
Agreement.

 

– 2 –

--------------------------------------------------------------------------------

 

5.Entire Agreement; Governing Law.  The Award shall be governed by the terms and
conditions of the Plan and this Agreement.  In the event of any conflict between
the Plan and this Agreement, the terms of the Plan shall control.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you.  This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the state of Texas.

6.Withholding of Tax.  To the extent that payment of the Award results in
compensation income to you for federal or state income tax purposes, unless
other arrangements have been made by you that are acceptable to the Company, the
Company is authorized to withhold from any shares of Common Stock distributable
to you under this Agreement a number of such shares having an aggregate fair
market value that does not exceed the amount of taxes required to be withheld by
reason of such resulting compensation income.  No delivery of shares of Common
Stock shall be made under this Agreement until you have paid or made
arrangements approved by the Company to satisfy in full the applicable tax
withholding requirements of the Company related to the payment of the Award.

7.Forfeiture in Certain Circumstances (“Clawback”). The Committee may, at its
sole discretion, terminate this Award if it determines that the recipient of the
Award has engaged in material misconduct.  For purposes of this Clawback
provision, material misconduct includes conduct adversely affecting the
Company’s financial condition, results of operations, or conduct which
constitutes fraud or theft of Company assets, any of which require the Company
to make a restatement of its reported financial statements.  The Committee may
also specify other conduct requiring the Company to make a restatement of its
publicly reported financial statements as constituting material misconduct in
future Award Agreements.  If any material misconduct results in any error in
financial information used in the determination of compensation paid to the
recipient of an Award and the effect of such error is to increase the payment
amount pursuant to an Award, the Committee may also require the recipient to
reimburse the Company for all or a portion of such increase in compensation
provided in connection with any such Award.  In addition, if there is a material
restatement of the Company’s financial statements that affects the financial
information used to determine the compensation paid to the recipient of the
Award, then the Committee may take whatever action it deems appropriate to
adjust such compensation.

 

 

NOW INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME]

 

 

 

Signature

 

 

 

– 3 –

--------------------------------------------------------------------------------

 

Exhibit A

Performance Period and Criteria

Performance Period:  January 1, 2015 to December 31, 2017

Performance Criteria:

The Award is divided into three independent pieces: one in which any payment is
determined based on relative performance using Total Shareholder Return (“TSR”)
(the “TSR Based Award”), one in which any payment is determined based on
performance against an internal EBITDA % (“EBITDA”) metric (the “EBITDA Based
Award”), and one in which any payment is determined based on performance against
an internal Working Capital as a % of Revenue (“Working Capital”) metric (the
“Working Capital Based Award”).  No portion of the TSR Based Award will be
earned if the Company’s performance during the Performance Period is below the
threshold level of the Performance Criteria for the TSR Based Award as described
below.  No portion of the EBITDA Based Award will be earned if the Company’s
performance during the Performance Period is below the threshold level of the
Performance Criteria for the EBITDA Based Award as described below.  No portion
of the Working Capital Based Award will be earned if the Company’s performance
during the Performance Period is below the threshold level of the Performance
Criteria for the Working Capital Based Award as described below.  The Company’s
performance with respect to the TSR Based Award will not impact any payment
earned with respect to the EBITDA Based Award or the Working Capital Based
Award. The Company’s performance with respect to the EBITDA Based Award will not
impact any payment earned with respect to the TSR Based Award or the Working
Capital Based Award. The Company’s performance with respect to the Working
Capital Based Award will not impact any payment earned with respect to the TSR
Based Award or the EBITDA Based Award.

TSR Based Award

This piece of the Award is based on the Company’s TSR as measured against the
TSR of the members of the Company’s designated peer group. The Company’s
designated peer group shall consist of the following 16 companies: W.W.
Grainger; WESCO International Inc.; KBR, Inc.; MRC Global Inc.; Flowserve Corp.;
Superior Energy Services, Inc.; MasTec, Inc.; Fastenal Company; Dresser-Rand
Group Inc.; MSC Industrial Direct Co Inc.; McDermott International Inc.; Applied
Industrial Technologies, Inc.; Anixter International Inc.; Forum Energy
Technologies, Inc.; DXP Enterprises, Inc.; Rosetta Resources, Inc.
(collectively, the “Peer Group”).  

Such comparison will be based on a percentile approach as detailed below with
any payment based on linear interpolation between threshold and maximum
levels.  TSR for the Company and the Peer Group to be calculated over the entire
3-year Performance Period (using a 30-day averaging period for the first 30
calendar days and the last 30 calendar days of the Performance Period to
mitigate the effect of stock price volatility).  The TSR calculation will assume
reinvestment of dividends.  Comparator companies that file for bankruptcy or
delist at any time during the Performance Period will remain in the Peer Group
with a TSR that places such

 

– 4 –

--------------------------------------------------------------------------------

 

companies at the bottom of the percentile rankings.  Comparator companies that
are acquired (including by merger) during the Performance Period will be removed
from the Peer Group.

 

Level

Percentile Rank vs. Peer Group

Payout Percentage*

Maximum

75th Percentile and above

200% of Target Level

Target

50th percentile

100% of Target Level

Threshold

25th percentile

50% of Target Level

 

Below 25th percentile

0%

* Based on the Target Level for the TSR Based Award set forth on the first page
of this Agreement.

EBITDA Based Award

This piece of the Award is based on the Company’s EBITDA measured on a
three-year average basis for the Performance Period against the Company’s Target
EBITDA of 5%.  The Company’s EBITDA for the Performance Period will be the
simple average of: (1) the Company’s EBITDA as of the end of December 31, 2015,
(2) the Company’s EBITDA as of the end of December 31, 2016, and (3) the
Company’s EBITDA as of the end of December 31, 2017.  

Any payment will be based on linear interpolation between threshold and maximum
levels as detailed below.

 

Level

Actual EBITDA Performance

Payout Percentage*

Maximum

7% and above

200% of Target Level

Target

5%

100% of Target Level

Threshold

3%

50% of Target Level

 

Below 3%

0%

* Based on the Target Level for the EBITDA Based Award set forth on the first
page of this Agreement.

Working Capital Based Award

This piece of the Award is based on the Company’s Working Capital measured on a
three-year average basis for the Performance Period against the Company’s Target
Working Capital of 30%.  The Company’s Working Capital for the Performance
Period will be the simple average of: (1) the Company’s Working Capital as of
the end of December 31, 2015, (2) the Company’s Working Capital as of the end of
December 31, 2016, and (3) the Company’s Working Capital as of the end of
December 31, 2017.  

The Company’s “Working Capital” shall be the Company’s current assets (excluding
cash) less the Company’s current liabilities.

 

– 5 –

--------------------------------------------------------------------------------

 

Any payment will be based on linear interpolation between threshold and maximum
levels as detailed below.

 

Level

Actual Working Capital Performance

Payout Percentage*

Maximum

25% and below

200% of Target Level

Target

30%

100% of Target Level

Threshold

35%

50% of Target Level

 

Above 35%

0%

* Based on the Target Level for the Working Capital Based Award set forth on the
first page of this Agreement.

 

 

– 6 –